                Case 19-11104-JTD            Doc 647       Filed 10/09/19       Page 1 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             Chapter 11
In re:
                                                             Case No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC,
et al., 1                                                    Jointly Administered

Debtors.                                                     Hearing Date:
                                                             November 5, 2019, at 11:00 a.m. (ET)

                                                             Objection Deadline:
                                                             October 29, 2019, at 4:00 p.m. (ET)

           MOTION OF THE OFFICIAL COMMITTEE FOR AN ORDER
      PURSUANT TO BANKRUPTCY CODE SECTION 1112(b) CONVERTING
    THESE CASES TO CASES UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

         The Official Committee of Unsecured Creditors (the “Committee”) appointed in these

Chapter 11 cases, by and through its undersigned counsel, respectfully submits this Motion for

an Order, substantially in the form attached hereto as Exhibit A, pursuant to Bankruptcy Code

Section 1112(b) immediately converting these cases to proceedings under Chapter 7 and granting

related relief. In support of the Motion, the Committee respectfully represents as follows:

                                    PRELIMINARY STATEMENT

         1.      These Chapter 11 cases have run their course, and do not have a viable path to

conclusion. Today, the case situation may be summed up in the following way:

                         No Operating Business: The Debtors began these cases with operating
                          wells in Ohio and non-operating (i.e., “shut-in”) wells in Pennsylvania.
                          The Ohio assets have been sold. The Pennsylvania wells have not been
                          sold, for the reason described in the next bullet. The Debtors no longer

1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy
         Employer, LLC (8026), EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy
         West Virginia, LLC (3771), EM Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268),
         and EM Energy Midstream Pennsylvania, LLC (3963). The Debtors’ corporate headquarters and mailing
         address is 1800 Main Street, Suite 220, Canonsburg, PA 15317.



                                                       1
             Case 19-11104-JTD         Doc 647      Filed 10/09/19    Page 2 of 13



                      produce income or have any sort of viable business enterprise.           No
                      reorganization or rehabilitation is possible.

                     The Pennsylvania Assets Failed To Attract Buyers. On September 19,
                      2019, the Debtors conducted an auction for the “shut-in” Pennsylvania
                      wells. The auction failed to produce a sufficiently actionable bid. The
                      auction and previously-scheduled sale hearing were cancelled. See
                      Docket Number 615 (Notice of Adjournment of Auction and Sale Hearing
                      for the Sale of the Debtors’ Butler Assets).

                     The Estates Do Not Have Liquidity And Are Administratively
                      Insolvent. Also on September 19, 2019, the Debtors’ DIP lender
                      (KeyBank) delivered to the Debtors a letter styled “Notice of Default and
                      Reservation of Rights Regarding Event of Default” (the “DIP Default
                      Notice”). A true and correct copy of the DIP Default Notice is attached
                      hereto as Exhibit B. The Debtors, consequently, no longer have access to
                      post-petition financing and, given that they do not produce income, lack
                      liquidity. The estates are, in turn, administratively insolvent, with
                      professionals working within the “carve-out.” See Docket Numbers 638-
                      641 (KeyBank’s objections to fee applications filed by Committee
                      professionals).

                     The Estates’ Other Valuable Asset (Claims Against ETC) Is Far From
                      Monetization. Much information has been provided to this Court about
                      how ETC poorly constructed the Pennsylvania pipeline, racking up
                      hundreds of citations for State law violations, resulting in an explosion and
                      complete “shut-in” of the Debtors’ Pennsylvania operations. See, e.g.,
                      Adv. Pro. No. 19-50268, Docket No. 5 (Committee’s motion to intervene
                      in ETC litigation as co-plaintiff). After 8 months, the litigation has not
                      advanced even past the motion to dismiss phase.

                     The Parties Are At An Intractable Impasse. Months of negotiations
                      have failed to produce an actionable plan of reorganization or liquidation.
                      A full day of judicial mediation, overseen by Chief Bankruptcy Court
                      Judge David R. Jones on October 2, 2019, also failed to produce a path
                      forward. The Committee is unaware of any basis or reason to think this
                      dynamic is going to change.

       2.      Under the circumstances, there is no reason to continue these Chapter 11 cases.

Pursuant to Bankruptcy Code Section 1112(b), the Committee moves for conversion of these

cases to Chapter 7 because: (i) the Debtors are suffering substantial or continuing losses to or

diminution of the estate; (ii) there is no reasonable likelihood of rehabilitation of the Debtors’



                                                2
             Case 19-11104-JTD        Doc 647      Filed 10/09/19    Page 3 of 13



business; and (iii) the Debtors are unlikely to effectuate the confirmation of a Chapter 11 plan.

The relief requested should be granted.

                                          JURISDICTION

       3.     This Court has jurisdiction to hear this matter and enter a final Order granting the

relief requested herein pursuant to 28 U.S.C. Sections 1334 and 157(b)(2). Venue is proper

pursuant to 28 U.S.C. Sections 1408 and 1409. This matter is a core proceeding under 28 U.S.C.

Section 157(b)(2) upon which this Court has the authority to enter a final Order. The statutory

and rule predicates for this Motion are 11 U.S.C. Section 1112(b) and Bankruptcy Rules 1017

and 1019.

                                RELEVANT BACKGROUND

       4.     General Case Background. On May 15, 2019 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under the Bankruptcy Code. By Order of the Court,

these Chapter 11 cases have been consolidated for procedural purposes only and are being jointly

administered. Since the Petition Date, the Debtors have continued to operate and manage their

properties as debtors-in-possession pursuant to Bankruptcy Code Sections 1107(a) and 1108. No

trustee or examiner has been appointed in these Chapter 11 cases.

       5.     On May 29, 2019, the Office of the United States Trustee for the District of

Delaware formed the Committee in these Chapter 11 cases. See Docket No. 114 (Notice of

Appointment of Creditors’ Committee).

       6.     Historical Business Operations. Pre-petition, the Debtors conducted drilling

and exploration activities in Pennsylvania and Ohio.       The Debtors historically controlled

contiguous positions of approximately 45,000 net acres, consisting of: (i) approximately 32,000

net core acres in Butler County, Pennsylvania (divided into two production areas, “Butler North”




                                               3
              Case 19-11104-JTD          Doc 647    Filed 10/09/19    Page 4 of 13



(approximately 21,000 acres) located in the northeast corner of Butler County, and “Butler

South” (approximately 11,000 acres) located in central Butler County) (the “PA Assets”); and

(ii) approximately 11,000 net acres in Monroe County, Ohio and approximately 2,000 net acres

in Washington County, Ohio. See Docket No. 3 at ¶ 20 (Declaration of Callum Streeter in

Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings).

       7.      ETC’s Pipeline Explodes; The Resulting “Shut-In” Of Operations.                 On

September 10, 2018, a segment of the high-pressure pipeline − part of the “Revolution System”

that ETC Northeast Pipeline, LLC (“ETC”) was constructing for processing and transporting the

Debtors’ Pennsylvania gas − slid down a hill and exploded. Id. at ¶ 6. Thereafter, ETC refused

to allow the Debtors to flow gas through any of its pipelines absent a release of all Debtor causes

of action. On January 29, 2019, the Debtors shut-in production and ceased operation at all of

their Pennsylvania wells. Id. at ¶ 43.

       8.      The Litigation. On February 7, 2019, ETC filed a complaint against the Debtors

seeking a declaration that it bore no liability. See ETC Northeast Pipeline, LLC v. EM Energy

Pennsylvania, LLC, No. GD-19-002052 (Ct. Com. Pl., Allegheny Cnty., Feb. 7, 2019). On

February 27, 2019, the Debtors filed an answer and counterclaims demanding, among other

things, an award of damages. On June 28, 2019, the litigation was transferred to this Court, and

designated Adversary Proceeding Number 19-50268 (the “Adversary Proceeding”).

       9.      The Committee has conducted a substantial investigation of the nucleus of fact at

issue in the litigation. To date, the Committee has reviewed over 24,000 documents produced by

the Debtors, ETC, and others, and has taken five depositions. Based on this investigation, the

Committee determined that substantial additional grounds exist to hold ETC liable.             On

September 12, 2019, the Committee filed a motion to intervene in the Adversary Proceeding and




                                                4
                 Case 19-11104-JTD             Doc 647       Filed 10/09/19        Page 5 of 13



attached a draft complaint laying out a more fulsome factual recitation and additional causes of

action.     See Adversary Proceeding Docket Number 5.2                   As of the date of this filing, the

intervention motion remains pending before this Court, subject to a to-be-scheduled hearing date.

          10.     Efforts To Sell The Business Assets. On August 28, 2019, the Court entered an

Order approving a sale of the Debtors’ Ohio assets, see Docket Number 530, yielding

approximately $50 million in sale proceeds. This sale, standing alone, was woefully insufficient

to satisfy all outstanding obligations (today exceeding $100 million) under the Debtors’ DIP

loan.

          11.     As indicated above, on October 19, 2019, the Debtors conducted an auction for

the PA Assets,3 but the auction failed to produce an actionable bid. The auction and previously

scheduled sale hearing were cancelled. See Docket Number 615.

          12.     Administrative Insolvency. On June 18, 2019, the Court entered a final Order

approving the DIP financing offered by KeyBank. See Docket Number 223. Pursuant to the

final Order, KeyBank was authorized to “roll-up” into the DIP loan approximately $78 million in

pre-petition indebtedness, thus affording such pre-petition debt (as well as all post-petition

borrowings) administrative expense status, among other repayment benefits. In entering this

final Order, the Court overruled an objection by the Committee. See Docket Number 145.




2
          The Committee fully incorporates by reference, as if fully set forth herein, the Motion of the Official
          Committee of Unsecured Creditors to Intervene in Adversary Proceeding, dated September 12, 2019
          [Docket Number 5], including all attachments thereto.
3
          In connection with the auction (but before the auction’s conclusion), the Committee timely filed its
          Objection of Official Committee of Unsecured Creditors to Motion of Debtors for Entry of Order (A)
          Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B)
          Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases and (C) Granting
          Related Relief, dated September 12, 2019 [Docket Number 577] (the “Committee Sale Objection”). The
          auction result rendered the Committee Sale Objection moot, but the factual recitation and points raised
          therein bear on, and thus inform, this Motion. The Committee therefore fully incorporates by reference, as
          if fully set forth herein, the Committee Sale Objection, including all attachments thereto.


                                                         5
               Case 19-11104-JTD        Doc 647      Filed 10/09/19     Page 6 of 13



         13.   Also as indicated above, on September 19, 2019, KeyBank delivered to the

Debtors the DIP Default Notice, thus terminating all DIP loan funding. See Exhibit B. It has

since objected to interim fee applications filed by Committee professionals.            See Docket

Numbers 638-641.

         14.   The Parties Are At An Impasse. Negotiations have not produced a viable

framework for moving these cases forward. On September 29, 2019, the Court entered an Order

appointing Chief Bankruptcy Court Judge David R. Jones as mediator. See Docket Number 628.

Chief Judge Jones conducted a full mediation day on October 2, 2019, but those efforts also

failed to produce a viable framework for moving these cases forward.

         15.   Today, the Committee is unaware of any evidence or has any reason to believe

that current circumstances will change. Simply stated, there is nothing more here for Chapter 11

to do.

                             BASES FOR RELIEF REQUESTED

         16.   Bankruptcy Code Section 1112(b) provides that, on request of a party in interest,

and after notice and a hearing, “the Court shall convert a case to a case under chapter 7 or

dismiss a case under this chapter, whichever is in the best interests of creditors and the estate, if

the movant establishes cause.” 11 U.S.C. § 1112(b)(1) (emphasis added). Under Bankruptcy

Code Section 1112(b), conversion or dismissal is mandatory upon a finding of “cause.” See 11

U.S.C. § 1112(b)(1);     DCNC North Carolina I, LLC v. Wachovia Bank, N.A., 2009 WL

3209728, *6 (E.D. Pa. Oct. 5, 2009); see also In re The Reserves Resort, Spa & Country Club

LLC, 2013 WL 3523289, *2 (Bankr. D. Del. July 12, 2013) (Gross, Bankr. J.).

         17.   Although “cause” is not defined, Bankruptcy Code Section 1112(b)(4) provides a

non-exclusive list of sixteen “causes” for conversion. 11 U.S.C. § 1112(b)(4)(A)-(P); In re Am.




                                                 6
             Case 19-11104-JTD         Doc 647       Filed 10/09/19    Page 7 of 13



Capital Equip., LLC, 688 F.3d 145, 1662 n. 10 (3d Cir. 2012) (“the listed examples of cause are

not exhaustive”); In re Mechanical Maintenance, Inc., 128 B.R. 382, 386 (E.D. Pa. 1991). At

least two separate and independent grounds under Bankruptcy Code Section 1112(b)(4) exist

here and demand conversion of these cases. Specifically, there is both: (A) a substantial or

continuing loss to or diminution of the estate and the absence of a reasonable likelihood of

rehabilitation; and (M) an inability to effectuate substantial consummation of a confirmed plan.

See 11 U.S.C. § 1112(b)(4)(A) and (M).

       18.     If the movant establishes any basis for “cause,” the burden then shifts to the

debtor to prove it falls within the Section 1112(b)(2) “unusual circumstances” exception to

Bankruptcy Code Section 1112(b)(1)’s mandatory conversion.            However, the Third Circuit

instructs that “Courts usually require the debtor do more than manifest unsubstantiated hopes for

a successful reorganization.” In re Brown, 951 F.2d 564, 572 (3d Cir.1991) (citing In re Canal

Place Ltd. Partnership, 921 F.2d 569, 577 (5th Cir.1991)); see also In re Woodbrook Assocs., 19

F.E. 312, 317 (7th Cir. 1994) (“The very purpose of § 1112(b) is to cut short [the] plan and

confirmation process where it is pointless.”). If cause to convert or dismiss is present, the Third

Circuit has indicated that a court should then choose between conversion and dismissal based on

“the best interest of creditors and the estate.” In re Am. Capital Equip., LLC, 688 F.3d at 161.

       19.     Cause for conversion exists and, thus, the relief requested should be granted.

A.     Cause Exists To Convert These Cases To
       Chapter 7 Proceedings Under Section 1112(b)(4)(A).

       1.      Anticipated Estate Diminution Satisfies Section 1112(b)(4)(A).

       20.     Conversion is warranted where a debtor is “suffering substantial or continuing

losses to or diminution of the estate and there is no reasonable likelihood of rehabilitation.” 11

U.S.C. § 1112(b)(4)(A). The inquiry under Bankruptcy Code Section 1112(b)(4)(A) is two-fold.



                                                 7
                Case 19-11104-JTD        Doc 647      Filed 10/09/19    Page 8 of 13



In re Gateway Access Sols., Inc., 374 B.R. 556, 562 (Bankr. M.D. Pa. 2007). “First, the Court

must look at the track record of the Debtor to determine if it is suffering losses or making gains.

Second, the Court must determine whether rehabilitation is likely given the evidence presented at

hearing.” Id.

       21.       Respecting the first prong, “[i]n the context of a debtor who has ceased business

operations and liquidated virtually all of its assets, any negative cash follow — including that

resulting only from administrative expenses — effectively comes straight from the pockets of the

creditors. This is enough to satisfy the first element of [continuing loss to or diminution of the

estate].” Loop Corp. v. U.S. Trustee, 379 F.3d 511, 516 (8th Cir. 2004).

       22.       As noted above, the Debtors have ceased business operations. Their sole business

assets (the PA Assets) are fully “shut-in.” The Debtors do not have any prospects for a near-term

change in circumstance. The estates are, thus, necessarily and substantially cash-flow-negative

going forward.

       2.        There Is No Likelihood of Rehabilitation, Thus
                 Satisfying The Second Prong of Section 1112(b)(4)(A).

       23.       For purposes of Bankruptcy Code Section 1112(b), “rehabilitation” means an

ability to re-establish the debtor-entity on a sound financial basis. See In re BH S&B Holdings,

LLC, 439 B.R. 342, 347 (Bankr. S.D.N.Y. 2010) (“[R]ehabilitation means to put back in good

condition and reestablish on a sound basis.”).

       24.       An intention to “liquidate (rather than rehabilitate), demonstrates that there is no

likelihood of rehabilitation.” Id. at 347; see also Loop Corp., 379 F.3d 511 (granting U.S.

Trustee’s motion after last round negotiations with lenders failed, the debtors were cash flow

negative, there were mounting costs to the estate, and the plan of liquidation was evidence of a

lack of likelihood of rehabilitation).   In BH S&B, the court noted that, although a Chapter 11



                                                  8
              Case 19-11104-JTD          Doc 647       Filed 10/09/19     Page 9 of 13



liquidation plan is permissible, courts have converted or dismissed cases on facts similar to Loop

and BH S&B. Id. at 348 (citing In re Natrl Plants & Lands Mgmt. Co., Ltd., 68 B.R. 394, 395

(Bankr.S.D.N.Y.1986) (converting Chapter 11 case, in part, because the debtor's proposed

liquidating plan conceded that the business would be terminated and the debtor was losing

$60,000 per month in chapter 11).

        25.     Here, the Debtors have no business to rehabilitate.            The estates are today

comprised of individual, non-operating assets (a proverbial “bundle of sticks”). At best, the

bankruptcy is a liquidation and, so far at least, a failed one at that. It is time for conversion.

B.      Cause Also Exists To Convert These Cases To
        Chapter 7 Proceedings Under Section 1112(b)(4)(M).
        26.     Conversion is warranted where a debtor presents an “inability to effectuate

substantial consummation of a confirmed plan.” 11 U.S.C. § 1112(b)(4)(M). A “debtor's ability

to effectuate a plan may well turn on practical considerations, including whether confirmation

can be achieved.” In re Babayoff, 445 B.R. 64, 76 (Bankr. E.D.N.Y. 2011); see Loop Corp., 379

F.3d at 515, n. 2 (8th Cir. 2004) (discussing bankruptcy court’s skepticism about whether any

plan would be confirmable as grounds for cause to convert) (citing In re Fossum, 764 F.2d 520,

521-22 (8th Cir.1985) (“A finding that the [debtors] were unable to effectuate any plan which

would be confirmable is a proper basis for dismissal of the [debtors'] chapter 11 case.”)); see also

In re Lamar Estates, Inc., 6 B.R. 933 (Bankr. E.D. N.Y. 1980) (debtors’ inability to effectuate

plans of reorganization sufficient cause to convert); In re DCNC North Carolina I, LLC, 407

B.R. 651, 665 (Bankr. E. D. Pa. 2009) (same).

        27.     As instructed by the Seventh Circuit Court of Appeals, “[t]he very purpose of §

1112(b) is to cut short [the] plan and confirmation process where it is pointless.”                  In re

Woodbrook Assocs., 19 F.R. 312, 317 (7th Cir. 1994) (citations omitted). Further, the Supreme



                                                   9
             Case 19-11104-JTD         Doc 647        Filed 10/09/19    Page 10 of 13



Court has noted that the “preservation of business enterprises must not be at the expense of

creditors.” Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 119 n.14 (1939) (internal

citations omitted); see also In re Gonic Realty Trust, 909 F.2d 624, 626-27 (1st Cir. 1990) (“The

court [in exercising its discretion under Section 1112(b)] must exercise its sound judgment in

reaching a determination and must ascertain that the decision is in the best interest of the

creditors.”). Stated differently by the Sixth Circuit Court of Appeals: “The purpose of Chapter

11 reorganization is to assist financially distressed business enterprises by providing them with

breathing space in which to return to a viable state . . . ‘[I]f there is not a potentially viable

business in place worthy of protection and rehabilitation, Chapter 11 has lost its raison d’ĕtre.’”

In re Whiteshall Settlor’s Trust, 758 F.2d 1136, 1137 (6th Cir, 1985) (internal citations omitted).

       28.     Here, there is no reasonable likelihood of confirming a Chapter 11 plan. Today,

there is insufficient cash value realizable to the estates to satisfy KeyBank’s administrative

expense claim under its DIP loan. Likewise, there is insufficient cash value realizable to satisfy

other administrative expense claims, and KeyBank has already lodged objections to paying

certain of them. See Docket Numbers 636-641 (KeyBank’s objections to fee applications filed by

Committee professionals). There are no near-term prospects for improvements to this situation.

There is nothing left to be done via a Chapter 11 plan that cannot be more effectively and

efficiently achieved in Chapter 7. It is time to convert these cases.

C.     Matters Pertaining To The Election Of A Chapter 7 Trustee.

       29.     Upon conversion, creditors may request that the United States Trustee hold an

election for the appointment of a Chapter 7 trustee. 11 U.S.C. § 702(b). The Committee hereby

makes such request.




                                                 10
             Case 19-11104-JTD         Doc 647        Filed 10/09/19   Page 11 of 13



       30.     The election is to occur at a new meeting of creditors, to be conducted shortly

after conversion. See In re Richards, 43 B.R. 549, 552 (Bankr. D. Minn. 1984). At such

election, a creditor may vote only if it’s claim: (i) is “allowable, undisputed, fixed, liquidated,

[and] unsecured”; and (ii) only if such creditor “does not have an interest materially adverse …

to the interest” of other unsecured creditors. 11 U.S.C. § 702(a).

       31.     To ensure an efficient and appropriate election, the Committee hereby requests

that this Court make two election-related determinations. First, the Committee requests the

Court find that KeyBank is not allowed to participate at the election, on account of any

deficiency claim pertaining to its pre-petition debt. As indicated above, all such debt has been

“rolled-up” into the DIP loan and, today, enjoys administrative expense priority. See Docket

Number 223.      KeyBank, thus, does not qualify for voting per Bankruptcy Code Section

702(a)(1). See Matter of Peter DelGrande Corp., 138 B.R. 458, 461 (Bankr. D.N.J. 1992).

       32.     Second, the Committee requests that the Court find that ETC, any ETC-related

and ETC-affiliated creditors also should be excluded from the election. That includes Rover

Pipeline LLC, an entity largely owned and controlled by ETC, which has filed proofs of claim

(numbers 40, 41 and 42) each in the amount of approximately $800 million. To be sure, all such

entities hold “an interest materially adverse … to the interest” of the Debtors’ general unsecured

creditors. Axiomatic, ETC should not be allowed to vote for/against the person who will be

responsible for zealously prosecuting estate litigation against ETC. See In re Williams, 277

B.R. 114, 119 (Bankr. C.D. Cal. 2002) (“To allow the other party to the lawsuit to select the

trustee would put her in an enviable but unjust position. The law does not sanction having

Swenson choose her opponent on appeal any more than it allows her to select debtor's attorney.”)




                                                 11
             Case 19-11104-JTD         Doc 647         Filed 10/09/19   Page 12 of 13



                                             NOTICE

       33.     Notice of this Motion has been given to (i) the U.S. Trustee; (ii) counsel to the

Debtors; (iii) counsel to the Debtors’ secured lenders; (iv) any party requesting notice under

Bankruptcy Rule 2002; and (v) all creditors on the Debtors’ creditors matrix. The Committee

submits that no other or further notice is required.



                           (Remainder of Page Intentionally Left Blank)




                                                 12
             Case 19-11104-JTD          Doc 647        Filed 10/09/19   Page 13 of 13



       WHEREFORE, the Committee requests that the Court enter an Order substantially in

the form attached hereto: (i) immediately converting the Debtors’ Chapter 11 cases to Chapter 7

cases, (ii) finding that, at the special meeting of creditors to elect a Chapter 7 trustee, neither

KeyBank, ETC, nor any ETC-related or affiliated creditors (including Rover Pipeline LLC) shall

be entitled to vote; and (iii) granting the Committee such other relief as is just and proper.

Dated: October 9, 2019
       Wilmington, Delaware
                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Robert J. Dehney
                                             Robert J. Dehney (No. 3578)
                                             Eric D. Schwartz (No. 3134)
                                             Andrew R. Remming (No. 5120)
                                             Eric W. Moats (No. 6441)
                                             1201 North Market Street, 16th Floor
                                             P. O. Box 1347
                                             Wilmington, DE 19899-1347
                                             Telephone: (302) 658-9200
                                             Email: rdehney@mnat.com
                                                      eschwartz@mnat.com
                                                      aremming@mnat.com
                                                      emoats@mnat.com

                                             - and -

                                             BROWN RUDNICK LLP
                                             Robert J. Stark (admitted pro hac vice)
                                             Sigmund S. Wissner-Gross (admitted pro hac vice)
                                             Kenneth J. Aulet (admitted pro hac vice)
                                             Andrew M. Carty (admitted pro hac vice)
                                             Justin G. Cunningham (admitted pro hac vice)
                                             Seven Times Square
                                             New York, NY 10036
                                             Telephone: (212) 209-4800
                                             Email: rstark@brownrudnick.com
                                                      swissnergross@brownrudnick.com
                                                      kaulet@brownrudnick.com
                                                      acarty@brownrudnick.com
                                                      jcunningham@brownrudnick.com

                                             Counsel for the Official Committee
                                             of Unsecured Creditors


                                                  13
